


110 HRES 394 IH: Recognizing the city of Port Jervis, New

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Hall of New York
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the city of Port Jervis, New
		  York, on its centennial.
	
	
		Whereas the city of Port Jervis is known as the Queen of
			 the Shawangunks, the River City and the Gateway to the Upper Delaware
			 River;
		Whereas the land of Port Jervis was first founded by
			 colonists in 1683, incorporated as a village in 1853, and as a city in
			 1907;
		Whereas Port Jervis was a port on the Delaware and Hudson
			 Canal and bears the name of the canal’s chief engineer John B. Jervis;
		Whereas Port Jervis has long been a transportation hub, at
			 the mouth of the Delaware River, as a center for the Erie Railroad;
		Whereas Port Jervis is home of the Tri-States Rock, where
			 the states of New York, New Jersey, and Pennsylvania meet;
		Whereas the Port Jervis steam engine turntable is the
			 largest in the United States, with a diameter of 115 feet, turned by two 40
			 horsepower, 440 volt, 3 phase electric motors;
		Whereas Port Jervis is home to Fort Decker, attacked
			 during the Revolutionary War on July 20, 1779;
		Whereas the city of Port Jervis was home to three Members
			 of the U.S. House of Representatives, Marvin Francis, Charles St. John, and
			 native William Stiles Bennet;
		Whereas author Stephen Crane lived and wrote in Port
			 Jervis, sitting at the base of the town's Soldiers and Sailors Monument,
			 listening to the soldiers from the 124th NY “Orange Blossoms” Regiment;
			 and
		Whereas former Port Jervis High School wrestlers, Ed and
			 Lou Banach, won Gold Medals in the 1984 Olympics: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the City of Port Jervis, New York, on its centennial and the
			 contributions of that city to America’s historical, political, cultural, and
			 environmental heritage.
		
